Per Curiam :
The point that an action of assumpsit would not lie in this case is not well taken. The settlement of the partnership .accounts is not involved in this issue. The suit was brought upon articles of agreement by which the plaintiff sold to the defendant all his interest in the assets of the firm of Jennings, Beale & Co., Limited; the latter assuming all the liabilities of the firm, and covenanting to save the former harmless therefrom.
The only other specification of error relates to the charge of the court in regard to the gas well. If the charge is obscure in this respect, it is the fault of the case, not of the court below. There was little, if any, evidence as to the value of the gas well at the time the pipes were taken up. The gas might have entirely given out, in which case it was worthless. If so, the taking up of the pipes worked no injury. Aside from this, -I do not find any warranty in the deed of Beale to Jennings affecting the title to the well. Beale merely sells his “ right, title, and interest” therein, and the covenant of warranty evidently refers to the real estate subsequently described in this *626deed. While the whole case comes before us in a very obscure way, we are unable to see any grounds upon which it can properly be reversed.'
Judgment affirmed.